 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
     JASMIN CORONADO, an individual,                 Case No. 2:19-cv-10692-RGK-JEM
12
                      Plaintiff,                     The Hon. R. Gary Klausner
13
                vs.                                  [PROPOSED] ORDER ON JOINT
14                                                   STIPULATION DISMISSING
   RSCR CALIFORNIA, INC., a                          ACTION WITH PREJUDICE
15 Delaware corporation; SAM
   OMNIBUCHAIE, an individual; and
16 DOES 1 through 50, inclusive,
17                    Defendants.
18
                On January 22, 2020, the parties filed a “Joint Stipulation Dismissing Action
19
     With Prejudice.” In accordance with the parties’ Joint Stipulation, and good cause
20
     appearing, IT IS ORDERED THAT:
21
                1.    The Joint Stipulation Dismissing Action With Prejudice is accepted by
22
     the Court; and
23
                2.    The Action is dismissed with prejudice pursuant to F.R.C.P. Rule
24
     41(a)(1)(A)(ii).
25
                IT IS SO ORDERED.
26
     DATED: January 31, 2020                    ________________________________
27                                              HON. JUDGE R. GARY KLAUSNER
28                                              Judge of the United States District Court

     669070.1
                [PROPOSED] ORDER ON JOINT STIPULATION DISMISSING ACTION WITH PREJUDICE
